Garutiieks, .J.,
delivered the opinion of the court.
This is an indictment for the murder of William Trammel. Trial and conviction in the circuit court of Fay-ette of murder in the se'cond degree, and ten years imprisonment in the penitentiary. Motion for new trial overruled, and appeal to this court.
It is objected here that there is no proof in the record showing that the Christian name -of the deceased was William. He is spoken of by all the witnesses as the “ deceased, ” or “ Trammel.” The argument is not placed upon the ground of a variance between the name proved, and that in the indictment; but that the proof fails to show that the deceased bore the name of William, or any other Christian name.
*668We think this objection entirely too technical, and is insufficient in reason or law, as a ground upon which to disturb the verdict. In case of a variance between the name in the indictment and that proved, the law might be different. But here it does not appear that ary question was made as to the given name of the deceased; no effort made to show that he bore a name different from that stated in the charge. We think it too late, after conviction to raise that question. But, in the verdict of the jury, the defendant is found guilty of the murder of “ William Trammel,” as charged in the indictment. There is no doubt raised in any part of the proof, as to the true name; that any other man by the name of Trammel, lived or died in that county ; the witnesses all referred to the deceased, as- Trammel, or the man that was slain, and for the murder of whom the defendant was on trial. The jury certainly had proof enough to find that the man upon whom the murder was committed, was named William.
Judgment affirmed.